DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  The phrase “a in a perforating string” in lines 3-4 contains a typographical error.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In lines 1 and 3, it appears that the numerals “10” and “20” should be deleted.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  The word “selective” in the third-to-last line should be changed to --selecting-- to be consistent with the rest of the claim.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: The period at the end of the third-to-last line (i.e. at the end of the “determining” step) is incorrect, and should be changed to --; and--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, the phrase “a shooting panel” in line 6 is unclear, because “a shooting panel” has already been introduced in line 2.
	With regard to claim 12, the phrase “an opposite voltage polarity” is indefinite because the claim does not specify a reference point.  It is unknown what the polarity is opposite to, therefore the limitation does not have any meaning.
	With regard to claim 13, lines 14 and 18 contain the phrase “a shooting panel,” when this claim element was already introduced in line 2.  Thus it is unclear if lines 14 and 18 are introducing an additional shooting panel, or if they are referring to the original shooting panel.
	With additional regard to claim 13, the phrase “a detonator” in line 18 is indefinite, because a “first detonator” and a “second detonator” were already recited in lines 6 and 10, respectively.  Thus, it is unclear whether line 18 is introducing a new detonator, or referring to one of those that have already been introduced.
With regard to claim 16, lines 15 and 19 contain the phrase “a shooting panel,” when this claim element was already introduced in line 3.  Thus it is unclear if lines 15 
	With additional regard to claim 16, the phrase “a detonator” in line 19 is indefinite, because a “first detonator” and a “second detonator” were already recited in lines 7 and 11, respectively.  Thus, it is unclear whether line 19 is introducing a new detonator, or referring to one of those that have already been introduced.
	Claims 2-11, 14, and 15 stand rejected as being dependent upon a rejected claim.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art is that of Zemla et al. (2018/0224260, hereinafter Zemla) and Lerche et al. (US 2004/0108114, hereinafter Lerche).
Zemla discloses (see primarily Fig. 5) a microcontroller (200) for connection to a shooting panel (shooting panel not shown, but it is inherently part of the “surface equipment connected to protection circuit 200), and a first switch (436) that connects the shooting panel to a detonator (434).  Zemla also discloses a logic circuit (300), however, Zemla fails to teach at least that the logic circuit is not “configured to selectively direct electrical current to the microcontroller or to the first switch” as (300) is between the microcontroller 200 and the first switch 436.  Thus, the logic circuit can only cut off current to the switch.
Lerche discloses (see primarily Fig. 2) a microcontroller (112) that is in communication with a first switch (110) that activates a detonator (120, 122, 124). Lerche also discloses a logic circuit (i.e. 106, 108, and 114).  However, Lerche fails to teach or suggest the logic circuit being configured to provide current to the microcontroller or the switch, because the switch is positioned between the microcontroller and the logic circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT E FULLER/Primary Examiner, Art Unit 3676